Citation Nr: 1540696	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  10-11 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for carpal tunnel syndrome of the left wrist, to include as secondary to exposure to herbicides, Creutzfeldt-Jacob disease, and other hazardous materials, including drugs, liquids, powders, soiled rags, weeds in tanks, grasses, and crusted dirt.  

2.  Entitlement to service connection for carpal tunnel right wrist, to include as secondary to exposure to herbicides, Creutzfeldt-Jacob disease, and other hazardous materials, including drugs, liquids, powders, soiled rags, weeds in tanks, grasses, and crusted dirt.  

3.  Entitlement to service connection for migraine headaches, to include as secondary to exposure to herbicides, Creutzfeldt-Jacob disease, and other hazardous materials, including drugs, liquids, powders, soiled rags, weeds in tanks, grasses, and crusted dirt.  

4.  Entitlement to service connection for back injury, to include as secondary to exposure to herbicides, Creutzfeldt-Jacob disease, and other hazardous materials, including drugs, liquids, powders, soiled rags, weeds in tanks, grasses, and crusted dirt.  

5.  Entitlement to service connection for arthritis, including of the back and shoulders, to include as secondary to exposure to herbicides, Creutzfeldt-Jacob disease, and other hazardous materials, including drugs, liquids, powders, soiled rags, weeds in tanks, grasses, and crusted dirt.  

6.  Entitlement to service connection for gallstones, to include as secondary to exposure to herbicides, Creutzfeldt-Jacob disease, and other hazardous materials, including drugs, liquids, powders, soiled rags, weeds in tanks, grasses, and crusted dirt.  

7.  Entitlement to service connection for ulcers, to include as secondary to exposure to herbicides, Creutzfeldt-Jacob disease, and other hazardous materials, including drugs, liquids, powders, soiled rags, weeds in tanks, grasses, and crusted dirt.  

8.  Entitlement to service connection for loss of equilibrium, to include as secondary to exposure to herbicides, Creutzfeldt-Jacob disease, and other hazardous materials, including drugs, liquids, powders, soiled rags, weeds in tanks, grasses, and crusted dirt.  

9.  Entitlement to service connection a respiratory disability, including bronchitis, pneumonia, and an acute respiratory infection, to include as secondary to exposure to herbicides, Creutzfeldt-Jacob disease, and other hazardous materials, including drugs, liquids, powders, soiled rags, weeds in tanks, grasses, and crusted dirt, and 

10.  Entitlement to service connection for bilateral hearing loss, to include as secondary to exposure to herbicides, Creutzfeldt-Jacob disease, and other hazardous materials, including drugs, liquids, powders, soiled rags, weeds in tanks, grasses, and crusted dirt, and including as secondary to loss of equilibrium.  

11.  Entitlement to service connection for penile cancer with metastasis, to include as secondary to exposure to herbicides, Creutzfeldt-Jacob disease, and other hazardous materials, including drugs, liquids, powders, soiled rags, weeds in tanks, grasses, and crusted dirt.  

12.  Entitlement to service connection for diabetes mellitus, to include as secondary to exposure to herbicides, Creutzfeldt-Jacob disease, and other hazardous materials, including drugs, liquids, powders, soiled rags, weeds in tanks, grasses, and crusted dirt.  

13.  Entitlement to service connection for hypertension (claimed as high blood pressure), to include as secondary to exposure to herbicides, Creutzfeldt-Jacob disease, and other hazardous materials, including drugs, liquids, powders, soiled rags, weeds in tanks, grasses, and crusted dirt.  


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from October 1971 to June 1972.  He subsequently served in the Army Reserve from June 1972 to March 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The August 2008 rating decision separately denied service connection for bronchitis, pneumonia and upper respiratory infection.  However, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has accordingly combined these claims into a general claim seeing entitlement to service connection for a respiratory disability as shown on the title page.

The record, to include the appellant's January 2008 correspondence and a May 2012 deferred rating decision, reflects the appellant's assertion of entitlement to service connection secondary to not only exposure to exposure to Agent Orange but also exposure to Creutzfeldt-Jacob disease, and other hazardous material, including drugs, liquids, powders, soiled rags, weeds in tanks, grasses, and crusted dirt.  The issues have been recharacterized as reflected on the title page to comport with the Veteran's contention on appeal.

In August 2009, the appellant revoked the power of attorney of record.  In a September 2009 letter, he was offered an opportunity to appoint other representation but he did not respond.  

In January 2010 the appellant withdrew his hearing request.  

To the extent that the appellant's February 2015 correspondence asserts clear and unmistakable error (CUE) in a rating decision, the only rating decision of record is the August 2008 rating decision on appeal.  An assertion of CUE cannot be made against a non-final rating decision.  

The appellant's Freedom of Information Act (FOIA) request was satisfied in August 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In his October 2014 substantive appeal the appellant noted having been scheduled for a Social Security Administration (SSA) review for benefits on June 25, 2003.  In view of this information, there may be SSA records potentially relevant to the appellant's claims.  Accordingly, all relevant SSA records should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2015); Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and obtain additional information regarding any disability compensation award from SSA.  Thereafter, request the appellant's records from SSA as appropriate.

2.  The AOJ should also perform any additional development indicated. 

3.  Finally, readjudicate the appeal, to include consideration of the appellant's contentions in his October 2014 substantive appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

By this remand the Board intimates no opinion in regard to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

